DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a predetermined direction of the coming direction” and “another direction of the coming direction” and wherein “the coming direction” is estimated by “a direction estimation unit” as recited in claims 1, 8-9, “the point sound source likelihood of a sound” is “a magnitude or a kurtosis of a spatial spectrum of the sound signal” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note: it is unclear whether a “combing direction” is determined to have both “predetermined direction” and “another direction” and see the discussion in section 35 U.S.C. 112(b) as set forth below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Appropriate correction is required.

Specification
Specification fails to disclose the claimed feature “the point sound source likelihood is a magnitude or a kurtosis of a spatial spectrum of the sound signal” and see the discussion in 35 U.S.C. 112(a) as set forth below.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 9 recites “A program that causes a computer to execute a process comprising the steps of …” which is directed to non-statutory subject matter because the claim is not to a process, machine, manufacture or composition of matter. The claimed “program” is non-structural, and the specification discloses a "a program constituting the software (para 287, USPGPub 20210166721 A1)". Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter. It is recommended to claim “a non-transitory medium” storing the “program” executed by a computer or a processor, or similar, because a non-transitory medium with “a computer”, “a processor”, is patent-eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 5 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 recites “the point sound source likelihood is a magnitude or a kurtosis of a spatial spectrum of the sound signal” and wherein “sound source” is a physical object that emits sound waves, while “a magnitude” or “a kurtosis of a spatial spectrum” is a measure of the recorded and processed audio signal. However, the Applicant fails to explain, neither in specification nor in claim, how those different things can be “is” each other. 
Since the Office has not been given good enough description and explanation for such enablement issue as listed above, the Office has interpreted the claim as best as possible based on the provided spec, drawings, and well-known knowledge and skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “determination unit that determines which of sounds in a plurality of the coming directions is a sound arriving earlier in a case where the plurality of coming directions is obtained for the sound section by the estimation” and “the estimation” herein is assumed referred back to “a direction estimation unit that detects a sound section …, and estimates a coming direction of a sound contained in the sound section”, which is confusing because it is unclear whether the claimed subject matter is to claim a question “which of sounds in a …, coming directions is a sound arriving earlier in a case where …” or to claim a solution of the Claims 2-7 are rejected due to dependencies to claim 1.
Claim 8 is rejected for the at least similar reasons described in claim 1 above since claim 8 recited the similar deficient features as recited in claim 1. 
Claim 9 is rejected for the at least similar reasons described in claim 1 above since claim 9 recited the similar deficient features as recited in claim 1. 
Claim 2 further recites “a predetermined direction of the coming direction” and “another direction of the coming direction” and wherein “the coming direction” is referred back to “a coming direction of a sound contained in the sound section” is estimated, which causes confusing because it is unclear whether the “coming direction of a sound” is “a predetermined direction” or “another direction” and thus, renders claim indefinite. Note: an arriving direction of a sound can not be both “predetermined direction” and “another direction” unless both are the same direction or arriving direction. Claim 2 further recites “the determination unit makes the determination on a basis of a cross-correlation between …” Claim 3 is rejected due to the dependency to claim 2.
Claim 3 further recites “the determination unit performs a process that …, and makes the determination on a basis of the cross-correlation for which the process has been performed” which is further confusing because it is unclear whether the term “which” herein is referred to “the process”, “stationary noise”, or something else and thus, further renders claim indefinite.
Claim 4 further recites “a point sound source likelihood of a sound in the coming direction” which is further confusing because it is unclear whether “sound source” is “point sound source” or is not “point sound source” and thus, further renders claim indefinite. Claim 5 is rejected due to the dependency to claim 4.
Claim 5 further recites “the point sound source likelihood is a magnitude or a kurtosis of a spatial spectrum of the sound signal” which is further confusing because it is unclear how “sound source” can be “is” “a magnitude” or “a kurtosis” of a signal (spatial spectrum of the sound signal) and thus, it is unclear what “point sound source likelihood” is and it is unclear whether “point sound source likelihood” is a measure of a signal, or is a physical object that emits sound waves and further renders claim indefinite. Note: a “sound source” is a physical object that emits sound waves or cause of the audio signal, which is not signal type, while “a magnitude” or “a kurtosis of a spatial spectrum” is a measure of the recorded and processed audio signal, which is not a physical object or physical entity and two type of things can’t be using “is” or “are”.
Claim 7 further recites “a decision unit that decides a direction of a speaking person on a basis of a result of detection of … , and a result of the determination by the determination unit” which is further confusing about “a result of the determination by the determination unit” because it is unclear whether “a result of the determination by …” is decided or is based on for “decision unit that decides a direction of a speaking person” and thus, further renders claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al (US 20180061398 A1, hereinafter Gomez, IDS).
Claim 1:  Gomez teaches a signal processing apparatus (title and abstract, ln 1-11, fig. 4) comprising: 
a direction estimation unit (including sound source localization unit 111, sound source separation unit 112, etc., in fig. 4) that detects a sound section from a sound signal (audio signal from the sound receiving unit 15; processed by the sound source localization unit 111 to retrieve each period set in advance, e.g. 50ms, para 38), and estimates a coming direction of a 
a determination unit (including a voice emphasis unit 113, a direct sound determination unit 114, statistic selection unit 123, etc., in fig. 4) that determines which of sounds in a plurality of the coming directions is a sound arriving earlier (determining whether the incoming component with the identified arriving direction is direct sound component or reflected sound component in each direction, para 40-41; the direct signal component directly arriving at the receiving unit 15 along a Dt path, shorter than paths Ph1, Phm, …, PhM, by which the reflected signa components arriving at the receiving unit 15 in fig. 2, para 81the reflected signal component Ph1, PhM, Phm, etc., i.e., the direct signal component as earlier arriving is determined inherently) in a case where the plurality of coming directions is obtained for the sound section by the estimation (the audio signal within 50ms containing incoming components in the identified directions, including reflected component and direct component, para 40-41).
Claim 8 has been analyzed and rejected according to claim 1 above.
Claim 9 has been analyzed and rejected according to claim 1 above and Gomez further teaches a program (a program stored in the portable medium devices such as ROM, hard disk, etc., para 142) and a computer (realized by a computer, para 142).
Claim 2: Gomez further teaches, according to claim 1 above, wherein the determination unit makes the determination on a basis of a cross-correlation between the sound signal having 
Claim 4: Gomez further teaches, according to claim 1 above, wherein the determination unit makes the determination on a basis of a point sound source likelihood of a sound in the coming direction (a speaker Hs in fig. 2; the voice signal directly arriving at the receiving unit 15 from the speaker Hs is determined, para 41, and wherein the Hs is inherently point sound source likelihood with respect to the reflection from the wall in fig. 2).
Claim 5: Gomez further teaches, according to claim 4 above, wherein the point sound source likelihood is a magnitude or a kurtosis of a spatial spectrum of the sound signal (a direction is selected as the sound source to be selected from the K incoming directions α and from the extended spatial spectrum Pext(ω, α, f), para 60-61).
Claim 6: Gomez further teaches, according to claim 1 above, further comprising: a presentation unit that gives a presentation based on a result of the determination (a generated utterance or response is generated based on or corresponding to the direct sound representing the voice determined by the element 114 in fig. 4, para 108-109 and reproduced by the element 16 in fig. 4, para 104-105, 107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez (above) and in view of reference Lissek et al (US 20120330653 A1, hereinafter Lissek).
Claim 3: Gomez further teaches, according to claim 2 above, wherein the determination unit (including units 113, 114, 123, etc., in fig. 4 and the discussion in claim 1 above) performs a process that reduces a noise component for the cross-correlation (cross-correlation performed by the element 114 in fig. 4, the element 113 prior to the element 114 performs suppressing of the reverberation component to emphasize the voice component, para 40), and makes the determination on a basis of the cross-correlation for which the process has been performed (through the element 123 to select a direct sound signal, etc. after the element 114), except a process that reduces a stationary noise component for the cross-correlation.
Lissek teaches an analogous field of endeavor by disclosing a signal processing apparatus (title and abstract, ln 1-13 and a device in fig. 7) and wherein a cross-correlation processing is disclosed (coherent if one is a scaled and delayed version of the other, i.e., cross-correlated, para 88, performed at a post-filtering stage 3-4 in fig. 8) and wherein a process that reduces a stationary noise component for the cross-correlation (through the beamforming 1 and noise  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the process for the cross-correlation and wherein the process that reduces the stationary noise component for the cross-correlation, as taught by Lissek, to the cross-correlation and the determination unit in the signal processing apparatus, as taught by Gomez, for the benefits discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez (above) and in view of reference Murao (JP 2000148184 A).
Claim 7: Gomez teaches all the elements of claim 7, according to claim 1 above, including a decision unit (including element 130, etc. in fig. 4) that decides a direction of a speaking person on a basis of a result of the determination by the determination unit (the statistic selection unit 123 selects φ(αq) for Qopt incoming direction as a direct sound component while Qopt = 1, by taking the output signal from the element 114 as part of the except that it is based on a result of detection of a human from an image obtained by imaging surroundings of the signal processing apparatus for the disclosed decision unit to decide the direction of the speaking person.
Murao teaches an analogous field of endeavor by disclosing a signal processing apparatus (title and abstract, ln 1-13 and a device in fig. 7) and wherein an image is disclosed to be obtained by imaging surroundings of a signal processing apparatus (including a camera 25 with the audio signal processing unit in fig. 1 and image information analysis unit 26 performs image processing, para 16) and a decision unit is disclosed to decide a direction of the speaking person (the element 26 performs detection of position of the speaker and the voice input control unit 21 controls the directivity of voice information input unit 20 based on the speaker position detected, para 26) for benefits of improving performance in speech recognition by enhancing an accuracy (para 1) in a more adaptive manner to the variable environment (para 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein it is based on the result of detection of the human from an image obtained by imaging surroundings of the signal processing apparatus for the decision unit to decide the direction of the speaking person, as taught by Murao, to the decision unit in the signal processing apparatus, as taught by Gomez, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654